COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Humphreys and Senior Judge Overton
Argued at Chesapeake, Virginia


DONTAE RASHAWN PARKS
                                          MEMORANDUM OPINION * BY
v.   Record No. 2780-02-1                JUDGE ROBERT J. HUMPHREYS
                                                JULY 8, 2003
COMMONWEALTH OF VIRGINIA


     FROM THE CIRCUIT COURT OF THE CITY OF NEWPORT NEWS
                     Edward L. Hubbard, Judge

          Willard M. Robinson, Jr. for appellant.
          Michael T. Judge, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     Dontae R. Parks appeals his sentence for a conviction of

possession of a firearm by a convicted felon, in violation of

Code § 18.2-308.2.    Parks contends that the trial court erred in

finding that his prior juvenile adjudication for a felony,

listed as a violent felony in Code § 17.1-805, constituted the

necessary predicate for issuance of the mandatory five-year

sentence provision, contained in Code § 18.2-308.2.    For the

reasons that follow, we affirm the judgment of the trial court.




     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication. Further, because this opinion has
no precedential value, we recite only those facts essential to
our holding.
     In accordance with settled principles of appellate review,

we state the evidence presented at trial in the light most

favorable to the Commonwealth, the prevailing party below.

Burns v. Commonwealth, 261 Va. 307, 313, 541 S.E.2d 872, 877

(2001).

     On June 3, 2002, Parks was tried in circuit court on an

indictment alleging a violation of Code § 18.2-308.2. 1   During

his jury trial on this charge, Parks stipulated that he "did

have the gun in his possession on July 11, the gun did fire on

July 11, and [the] gun [was] an object which is designed to

propel a bullet through the use of gunpowder."    During its

case-in-chief, the Commonwealth introduced a certified order

proving that on a prior occasion, on June 26, 2000, when Parks

was fourteen, the Newport News Circuit Court found him guilty

upon a petition charging him with possessing a firearm after

conviction of a felony in violation of Code § 18.2-308.2.

     The jury ultimately found Parks guilty.     Over Parks'

objection, the trial judge sentenced Parks to the five-year

mandatory term of imprisonment for violations of Code

§ 18.2-308.2.

     On appeal, Parks disputes only the propriety of the

sentence.   He contends the trial court erred in finding that his

prior determination of guilt, on a juvenile petition alleging a


     1
       Parks was 17 years of age at the time the activity alleged
in the indictment occurred.
                              - 2 -
violent felony, was sufficient to trigger the mandatory

sentencing provision of Code § 18.2-308.2.    We disagree.

     Code § 18.2-308.2 provides as follows, in relevant part:

          A. It shall be unlawful for (i) any person
          who has been convicted of a felony or (ii)
          any person under the age of twenty-nine who
          was found guilty as a juvenile fourteen
          years of age or older at the time of the
          offense of a delinquent act which would be a
          felony if committed by an adult . . . to
          knowingly and intentionally possess or
          transport any firearm . . . . Any person
          who violates this section shall be guilty of
          a Class 6 felony. However, any person who
          violates this section by knowingly and
          intentionally possessing or transporting any
          firearm and who was previously convicted of
          a violent felony as defined in § 17.1-805
          shall not be eligible for probation, and
          shall be sentenced to a minimum, mandatory
          term of imprisonment of five years. . . .

(Emphasis added).   Code § 17.1-805(B) defines "previous

convictions" as "prior adult convictions and juvenile convictions

and adjudications of delinquency based on an offense which would

have been at the time of conviction a felony if committed by an

adult under the laws of any state, the District of Columbia, the

United States or its territories."    (Emphasis added).   Code

§ 17.1-805(C) states that a violent felony includes "any felony

violation of §§ 18.2-308.1 and 18.2-308.2."

     Our decision in Carter v. Commonwealth, 38 Va. App. 116,

562 S.E.2d 331 (2002), controls the disposition of this case.

In Carter, the defendant was similarly charged with violating




                              - 3 -
Code § 18.2-308.2.   During Carter's trial on the indictment, the

Commonwealth introduced

          a copy of an order entered in the Virginia
          Beach Juvenile and Domestic Relations
          District Court on September 7, 1995, which
          memorialized a finding of "guilty" of
          "Assault by Mob," a violation of Code
          § 18.2-41, a "violent felony" pursuant to
          Code § 17.1-805. Attendant records, also in
          evidence, established [Carter] was fifteen
          years old at the time of such offense.

Id. at 121, 562 S.E.2d at 333.   After conviction, Carter argued

"that the mandatory sentencing provision of Code

§ 18.2-308.2 . . . was applicable only to an accused 'previously

convicted of a violent felony,' not 'a [prior] juvenile

adjudication.'"   Id. at 121, 562 S.E.2d at 333-34.   "The trial

judge disagreed and sentenced defendant to the mandatory term of

five years imprisonment for the offense."   Id. at 121, 562

S.E.2d at 334.

     On appeal, we explained that Code § 18.2-308.2 is

          intended to "'prevent[] a person, who is
          known to have committed a serious crime in
          the past, from becoming dangerously armed,
          regardless of whether that person uses,
          displays, or conceals the firearm.'" Thomas
          v. Commonwealth, 37 Va. App. 748, 754, 561
          S.E.2d 56, 59 (2002) (citation omitted).
          "Any person" convicted of the offense is
          subject to punishment as a Class 6 felony.
          However, to assure additional public
          protection from "dangerously armed" felons
          with a demonstrated propensity for violence,
          the legislature mandated incarceration for




                              - 4 -
          "any person . . . previously convicted" of a
          "violent [predicate] felony." Code
          § 18.2-308.2(A) (emphases added).

Id. at 124, 562 S.E.2d at 335 (alteration in original).

          Here, in fashioning a statute to protect the
          public from the threat of dangerously armed
          felons, the legislature expressly included
          within the statutory proscription all
          persons previously "found guilty," while
          juveniles, of a "delinquent act," deemed
          felonious. Subsequent reference in Code
          § 18.2-308.2(A) to "conviction or
          adjudication" simply recognizes terms that
          sometimes differentiate determinations of
          guilt in juvenile and adult prosecutions.
          Thus, the inclusive language, "any person,"
          which appears in the punishment provisions
          of the statute, clearly embraces anyone
          found in violation of the prohibition.
          Contrary to defendant's argument, the
          statutory language promotes inclusion, not
          exclusion. A different interpretation would
          exempt dangerous felons, with demonstrated
          violent propensities, from a mandated
          punishment intended to enhance public
          protection, a narrow and illogical
          construction at odds with legislative
          intent.

Id. at 125, 562 S.E.2d at 335.

     Parks makes no reference to Carter in his brief on appeal.

Instead, he relies upon Code § 19.2-217, which states that:

          no person shall be put upon trial for any
          felony, unless an indictment or presentment
          shall have first been found or made by a
          grand jury in a court of competent
          jurisdiction or unless such person, by
          writing signed by such person before the
          court having jurisdiction to try such felony
          or before the judge of such court shall have
          waived such indictment or presentment, in
          which event he may be tried on a warrant or
          information. If the accused be in custody,
          or has been recognized or summoned to answer

                             - 5 -
            such information, presentment or indictment,
            no other process shall be necessary; but the
            court may, in its discretion, issue process
            to compel the appearance of the accused.

Thus, Parks argues that he could not be considered as having been

"convicted of a violent felony" for purposes of sentencing

pursuant to Code § 18.2-308.2, because he was tried in the

earlier proceeding on a juvenile petition, not "an indictment."

     As set forth in Carter, we have implicitly rejected this

argument.   Indeed, Code § 19.2-217 addresses whether or not an

individual may be properly tried for a felony.    It does not

address whether juvenile adjudications, which would have

constituted felonies had the juvenile been tried as an adult, may

be treated as felony convictions for the sole purpose of

sentencing.   Moreover, as we stated in Carter,

            treatment of juvenile "adjudications" as
            convictions for purposes of sentencing
            considerations comports with [many] statutes
            that address the issue. See, e.g. Code
            § 17.1-805(B)(1) ("For purposes of
            [sentencing guidelines], previous
            convictions shall include prior adult
            convictions and juvenile convictions and
            adjudications of delinquency based on an
            offense which would have been at the time of
            conviction a felony if committed by an
            adult . . . ."); Code § 19.2-295.1 (stating
            that for purposes of sentencing,
            "defendant's prior criminal convictions
            . . . include[] adult convictions and
            juvenile convictions and adjudications of
            delinquency" (emphasis added)).

Carter, 38 Va. App. at 125-26, 562 S.E.2d at 335-36.




                               - 6 -
     Accordingly, we find no merit in Parks' contention that the

trial court erred in considering his prior juvenile

adjudication, for an offense that would have been a violent

felony were he tried as an adult, as a basis for establishing

the necessary predicate to support the issuance and imposition

of the mandatory five-year sentence required by Code

§ 18.2-308.2.   Therefore, we affirm the trial court's judgment. 2

                                                          Affirmed.




     2
       In his brief on appeal, Parks "incorporates the written
motions and arguments that are attached as an appendix." We do
not address the merits of any such arguments on appeal. Our
rules of procedure require parties to state "the principles of
law, the argument, and the authorities" in support of those
arguments, in their briefs on appeal. See Rule 5A:20(e). "We
do not deem it our function to comb through the record . . . in
order to ferret-out for ourselves the validity of [the parties']
claims . . . ." Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366
S.E.2d 615, 625 n.7 (1988).
                              - 7 -